      Case 1:15-cv-10599-PBS Document 606 Filed 09/19/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
ASHBY HENDERSON and THOMAS          )
HERSHENSON, Individually and on     )
Behalf of All Others Similarly      )
Situated,                           )
                                    )
               Plaintiffs,          )           Civil Action
                                    )         No. 15-10599-PBS
v.                                  )
                                    )
THE BANK OF NEW YORK MELLON, N.A., )
                                    )
                    Defendant.      )
___________________________________)


                                  ORDER

                          September 19, 2019
Saris, C.J.

     On August 23, 2019, individual counsel for Lead Plaintiff

Ashby Henderson, McTigue Law LLP (“McTigue Law”), filed a motion

for an award of attorney’s fees and litigation expenses in

connection with the Court’s final approval of the class action

settlement (Dkt. No. 591). Specifically, McTigue Law sought an

order from the Court directing Lead Plaintiff’s counsel pay 20%

of the attorney’s fees award as well as $56,961.28 in litigation

expenses to McTigue Law pursuant to an October 2016 “Co-Counsel

Agreement” between the firms. In opposition, Lead Plaintiff’s

counsel argued that the Court should deny the motion because

McTigue Law breached the October 2016 agreement. As discussed on

the record at the September 6, 2019 final settlement approval

                                    1
      Case 1:15-cv-10599-PBS Document 606 Filed 09/19/19 Page 2 of 2



hearing, McTigue Law’s motion essentially raises a breach of

contract claim against Lead Plaintiff’s counsel. The Court did

not resolve that claim in its ruling on Lead Plaintiff’s motion

for attorney’s fees and expenses.

    Accordingly, the Court DENIES McTigue Law’s motion for

attorney’s fees and litigation expenses (Dkt. No. 591) without

prejudice to the firm seeking relief from Lead Plaintiff’s

counsel in a separate lawsuit for breach of contract.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                    2
